Citation Nr: 0334754	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  02-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial evaluation for prostate 
adenocarcinoma, currently evaluated at 60 percent.   

2.  Entitlement to a compensable evaluation for malaria.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied the benefits sought on appeal.  The 
veteran, who had active service from April 1966 to 
April 1969, appealed those decisions to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for a 
further examination of the veteran prior to final appellate 
review.  In this regard, the record appears to reflect that 
the veteran does not have active malaria, and in such cases 
the Schedule of Ratings contemplates assigning an evaluation 
based on residuals of malaria such as liver or spleen damage.  
However, the record before the Board contains no comment or 
mention as to the presence or absence of liver or spleen 
damage.  As such, a further examination is necessary.  

With respect to the evaluation assigned for the veteran's 
prostate cancer, the Schedule for Rating Disabilities 
contemplates that six months following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure that prostate cancer is to be rated as 
a voiding dysfunction or a renal dysfunction whichever is 
predominant.  The veteran is currently in receipt of a 
60 percent evaluation for a voiding dysfunction, the highest 
schedular evaluation for that symptomatology.  Higher 
evaluations, specifically 80 and 100 percent evaluations are 
for assignment with evidence of a renal dysfunction, but the 
available medical evidence does not comment on the presence 
or absence of any renal dysfunction.  As such, a further 
examination with respect to the veteran's prostate cancer is 
necessary.  

As an additional matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

In this case, the Board finds that the veteran has not been 
adequately notified of the VCAA.  While the RO notified the 
veteran of the VCAA in a letter dated in March 2002 that 
letter only informed the veteran of the type of evidence 
necessary to establish service connection.  Since one of the 
veteran's claims at that time was a claim for an increased 
evaluation for malaria, and later included an additional 
claim for an increased evaluation once service connection for 
prostate cancer was granted, the veteran does not appear to 
have been notified of the VCAA in connection with his claims 
for increased evaluations.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  Given this guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also notes that in a decision promulgated on 
December 22, 2003, Paralyzed Veterans of America, Inc. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30 day response 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 C.F.R. § 5103(b)(1).  This decision will likely have 
bearing on the notice provided to the veteran concerning the 
VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied in connection 
with the veteran's claims for increased 
evaluations, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs 345 F.3d 1334 (Fed. Cir. 
2003), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.  

2.  The veteran should be afforded an 
examination to assess the severity and 
manifestations of the residuals of his 
prostate cancer and malaria.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested to comment on the 
presence or absence of renal dysfunction 
due to the veteran's prostate cancer and 
the presence or absence of any malaria 
residuals such as liver or spleen damage.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



